Citation Nr: 0205949	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  96-33 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  In August 1999, the Board upheld the 
denial of the issue on appeal and the veteran filed an appeal 
with the U.S. Court of Appeals for Veterans Claims (Court).  
In an April 2001 Memorandum Decision, the Court vacated and 
remanded the August 1999 Board decision due to the enactment 
of the Veterans Claims Assistance Act of 2000. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat with the enemy while 
serving in Vietnam.

3.  The record contains no credible supporting evidence that 
confirms any of the veteran's claimed stressors.

4.  The record contains no diagnosis of PTSD related to 
verified stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  
This law, in part, sets forth requirements for assisting a 
veteran in developing the facts pertinent to his claim. 

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran and his attorney have 
been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for PTSD.  The RO sent letters to the 
veteran that informed him of the specific information 
necessary to verify his alleged stressors.  The discussions 
in the rating decision, Statement of the Case, Supplemental 
Statements of the Case, related letters and the Board's 
previous decision in this case have informed the veteran and 
his attorney of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

In addition, the RO obtained relevant treatment records, 
afforded the veteran VA examinations and a personal hearing, 
and made all reasonable efforts to verify the veteran's 
claimed PTSD stressors.  Accordingly, the Board concludes 
that the record as it stands is complete and adequate for 
appellate review and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000.

Generally, to establish service connection for a particular 
disability, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  With regard to PTSD, however, VA regulations reflect 
that symptoms attributable to PTSD are often not manifested 
in service.  Accordingly, service connection for PTSD 
requires current medical evidence establishing a diagnosis of 
the condition, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence.  No further development or 
corroborative evidence will be necessary if the veteran's 
testimony is found to be satisfactory.  Such testimony must 
be credible and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f).  

Where the veteran did not engage in combat with the enemy or 
the claimed stressor is unrelated to combat, the veteran's 
lay testimony alone is insufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must include some corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the alleged stressor.  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

Although the veteran has been diagnosed with PTSD, there must 
also be corroborating evidence that a claimed in-service 
stressor actually occurred unless the veteran engaged in 
combat with the enemy and the stressors are related to such 
combat.  Medical linkage or nexus evidence, such as the 
diagnosis from the report of the January 1995 VA examination, 
is insufficient by itself to establish the occurrence of an 
event for compensation purposes.  See Moreau v. Brown, 9 Vet. 
App. at 396.  Thus, the decision turns on whether the veteran 
either engaged in combat during service or experienced a 
verifiable in-service stressor.  

With regard to the question of whether the veteran engaged in 
combat with the enemy, the Board has considered the veteran's 
DD 214 (Report of Transfer or Discharge), service personnel 
records, and service medical records, as well as the report 
of the U.S. Armed Services Center for Research of Unit 
Records [USASCRUR]).  The veteran's service personnel records 
indicate that he  served in Vietnam from January 20, 1967 to 
January 16, 1968.  He was a medical patient from May 18, 1967 
to July 24, 1967.  The veteran's military occupational 
specialty (MOS) was 13A10, a cannoneer.  He served in the 
following campaigns: Vietnam Counter Offensive Phase II, 
Vietnam Counter Offensive Phase III, and TET Counter 
Offensive.  There is no information in the veteran's service 
personnel records indicating the nature of the veteran's 
experiences, his responsibilities, encounters or other 
information relative to the named campaigns.  

The veteran received the National Defense Service Medal, the 
Vietnam Campaign Medal, the Vietnam Service Medal, and Two 
Overseas Service Bars.  There is no indication that the 
service department awarded the Purple Heart Medal, Combat 
Infantryman Badge or other citation indicative of combat.  
The records contain no documentation that the veteran 
sustained any combat wounds while serving in Vietnam.  
Service medical records show that the veteran was seen on May 
18, 1967 because he fell from an armored personnel carrier 
while on perimeter guard on May 12, 1967.  He caught his foot 
in the latch when he fell and twisted the knee.  His records 
indicate that he was thereafter hospitalized from May 18, 
1967 to July 24, 1967 when he returned to his unit:  Battery 
C, 3rd Battalion, 18th Brigade.   

In an October 1999 opinion, the General Counsel provided 
guidance as to whether a veteran may be considered to have 
engaged in combat with the enemy.  The General Counsel found 
that whether a veteran engaged in combat with the enemy must 
be made on a case-by-case basis.  It held that the ordinary 
meaning of "engaged in combat with the enemy" requires that 
the veteran have taken part in a fight or encounter with a 
military foe or hostile unit or instrumentality.  It did not 
apply to veterans who served in a general "combat area" or 
"combat zone".  A statement in the records that the veteran 
participated in an operation or campaign would not, in 
itself, establish that the veteran engaged in combat because 
the terms "campaign" and "operation" encompass both combat 
and noncombat activities.  Rather, the absence from a 
veteran's service records of any ordinary indicators of 
combat may support a reasonable inference that he did not 
engage in combat.  See VAOPGCPREC 12-99.

In this case, the Board finds that the preponderance of the 
evidence is against a finding that the veteran participated 
in combat with the enemy.  Although the veteran was assigned 
a combat-related MOS, there is no evidence that he 
participated in combat, within the meaning of the General 
Counsel opinion as is cited above.  

While the records obtained by USASCRUR for the period of the 
veteran's assignment to Battery C, 3rd Battalion, 18th Brigade 
indicate that the unit engaged in numerous direct combat 
support missions, it received no counterfire or enemy 
incursions at any time the veteran was present.  If such 
events had occurred, the text of the "Lessons Learned" 
indicates that such would likely have been reported.  For 
example, at paragraph h.(3) on page 7 of the Operational 
Report for the 3rd Battalion, 18th Artillery for the quarterly 
period ending 31 July 1967, dated 14 August 1967, it is 
indicated that on 3 May 1967, a sister-battery of the 
veteran's unit "received mortar and small arms fire."  Most 
clearly, while the veteran's unit was the target of an enemy 
mortar and recoilless rifle attack on 24 June 1967, the 
veteran was then hospitalized in Japan.  

The Board finds these reports obtained by USASCRUR are highly 
probative as to the issue of the appellant's participation in 
combat.  These reports were generated shortly after the 
incidents described in them, and appear to have been authored 
by those officials tasked with specific responsibility to 
prepare them.  

Although the veteran relies upon the fact that he had a 
combat-related MOS, such is not per se indicative of combat 
participation, anymore than having a non-combat position is 
per se indicative that an individual did not serve in combat.   
The veteran sustained no combat-related wounds, received no 
awards or decorations indicative of combat involvement, and 
official records of the U.S. Government belie his assertion 
of events he has described.    With the absence of these 
ordinary indicators of combat, the Board finds that the 
veteran's service in Vietnam and participation in campaigns 
are insufficient to establish combat involvement.  As 
explained by the General Counsel opinion, serving in a 
general combat area is not sufficient for finding that the 
veteran "engaged in combat with the enemy".  Specifically, 
participation in a campaign does not, in itself, establish 
that the veteran engaged in combat because the term 
"campaign" can encompass noncombat activities.

In the absence of appropriate military citations or other 
evidence sufficient to establish that the veteran engaged in 
combat with the enemy, the Board has also considered the 
veteran's testimony and all corroborative evidence.  In 
October 1994, the veteran submitted a stressor statement to 
the RO.  He claimed that: (1) On or about April 8, 1967, his 
unit was attacked 80 miles north of Chu Lai and four men were 
injured; (2) In May 1967, he was struck by mortar fire and 
knocked from his armored patrol carrier.  He was then 
hospitalized for a left knee injury; (3) On or about July 24, 
1967, his unit was struck by enemy fire and 17 men were 
wounded, including Sergeant Ward and Specialist Prior.  Three 
guns were knocked out and everything was destroyed; and (4) 
He was a gunner on an 8 inch self-propelled gun and a 175 
self-propelled Howitzer.

As noted, in November 1994, the RO requested that USASCRUR 
(then the United States Army and Joint Services Environmental 
Support Group [ESG]) verify whether the veteran's unit came 
under attack in April, May, or July 1967.  In August 1995, 
the ESG responded that Chu Lai and Landing Zone (LZ) English 
were attacked during 1967, but that more specific information 
was needed.  It stated that stressors such as seeing people 
killed and being knocked from a military vehicle essentially 
could not be verified.

The veteran provided further descriptions of his alleged 
stressors at VA examinations and in his personal hearing 
testimony.  During a January 1995 VA examination, the veteran 
reported that he was a gunner in a self-propelled Howitzer 
and a guard.  He saw live action practically all of the time 
that he was in Vietnam.  He was subject to close hits and was 
knocked off his gun carrier and injured his left knee.  At a 
May 1995 VA examination, the veteran reported that he was 
blown from his vehicle by a mortar shell in July 1967 and 
injured his knees.  He was a gunner on an 8 inch Howitzer and 
saw lots of combat and numerous people killed.

At his personal hearing before the RO in May 1996, the 
veteran testified that he was a gunner on an 8 inch and a 175 
Howitzer.  He moved from place to place and had to secure 
areas for fire bases.  He claimed that his unit was attacked 
on July 24, 1967 and 17 were killed, including the First 
Sergeant.  He could not remember the First Sergeant's name.  
At a November 1997 VA examination, the veteran reported that 
he was a gunner on an 8 inch Howitzer and that his job was to 
aim the gun.  He went on patrol 15 or 20 times to secure 
areas for the Howitzers.  He was shot at a few times and 
killed 8 to 10 enemy soldiers.  He handled wounded and dead 
bodies frequently.  Mortar fire occurred frequently and he 
saw eleven of his friends killed.  He had left knee trouble 
secondary to being "blowed off" an armored personnel 
carrier.

As noted, in December 1997, USASCRUR forwarded extracts of 
Operational Reports for the 3rd Battalion, 18th Artillery, 
Battery C from November 1966 through January 1968.  The 
records did not document a combat action on July 24, 1967.  
Rather, an enemy attack on June 24, 1967 resulted in one 
killed in action, 7 seriously wounded in action, and 46 minor 
wounded in action.  The attack occurred at approximately 1:00 
a.m. and lasted 45 minutes.  This was the only record of 
combat action during the relevant time period.  In addition, 
the veteran's DA Form 20 and Battery C Morning Reports showed 
that the veteran was in a hospital in Japan from mid May to 
late July 1967.  

Based upon the above evidence, the Board finds that the 
record does not provide independent evidence to corroborate 
that any claimed in-service stressor actually occurred.  In 
other words, it fails to establish a verified stressor under 
38 C.F.R. § 3.304(f) (2001).  Further, based on the evidence, 
the record does not include sufficient evidence to establish 
that the veteran engaged in combat with the enemy during 
service to invoke 38 U.S.C.A. 1154(b) and the presumption for 
combat service.  

Importantly, based on information from USASCRUR, there were 
no recorded attacks on the veteran's unit when he remembers.  
The veteran claimed that he came under attack on three 
separate occasions in April, May, and July 1967.  However, 
USACRUR verified that the veteran's unit came under attack on 
only one occasion, on June 24, 1967.  Significantly, the 
veteran was hospitalized from May to July 1967 and was not 
present at the time of the verified attack.  As to the 
claimed attack in July 1967, the veteran claimed that 17 men 
were wounded and that his First Sergeant and a Specialist 
were killed.  The veteran's attorney has suggested that the 
VA should attempt to verify the deaths of these servicemen.  
However, as the alleged attack itself was not verified, 
verification of deaths alleging to be due to that attack is 
not necessary.  

The Board observes that the veteran later, in a statement 
submitted in January 1999, agreed that it was correct that 
the attack occurred on June 24, 1967.  He claimed that he had 
returned to his unit two days before the attack.  However, as 
aforementioned, the service personnel records show that the 
veteran did not return to his unit until one month later.  

The veteran also alleged that he sustained a combat injury 
when his armored personnel carrier was struck by mortar fire.  
This allegation is in contradiction to the service personnel 
records that show no evidence of a combat injury, the 
findings of USACRUR that no enemy attack occurred in May 
1967, and the contemporaneous service medical records that 
described the veteran's left knee injury as being due to a 
fall, with no mention of enemy fire or combat precipitating 
the fall.

The Board notes that the veteran initially filed for service 
connection for the left knee in February 1977.  In relation 
to that claim, VA clinical records dated 1975 to 1977, lay 
statements submitted in May 1977, and a June 1977 VA 
examination were associated with the claims file.  None of 
the evidence contained any allegation or finding of combat 
involvement or injury.  In fact, no treatment records prior 
to the veteran's claim for PTSD include any allegation or 
finding that the veteran's service-connected knee injury was 
due to enemy fire.

Finally, the veteran has alleged various anecdotal stressors, 
such as seeing dead and wounded bodies, killing enemy 
soldiers, and witnessing the deaths of 11 of his friends.  
The veteran has not provided any additional information to 
facilitate further research and it is apparent that 
additional details would be necessary to facilitate research 
or even conclude that the veteran was engaged in combat with 
the enemy.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (a claimant who wishes help in developing a claim 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence).  

Accordingly, the veteran's claim for entitlement to service 
connection for PTSD cannot be granted because the record 
fails to provide credible supporting evidence that any 
claimed in-service stressor actually occurred.  The Board 
further observes that the veteran's only diagnoses of PTSD 
were rendered during January 1995 and August 1996 VA 
examinations that relied upon the unverified stressors and 
that included no psychological testing. 

When psychological testing was performed at a May 1995 VA 
examination, the Minnesota Multiphasic Personality Inventory 
(MMPI-II) profile was grossly invalid and suggested that the 
veteran was attempting to portray himself in an extremely 
negative light.  The examiner opined that there was no 
evidence to make a diagnosis of PTSD and that the testing 
suggested more of a characterological disturbance.  The most 
recent VA examination in November 1998 diagnosed the veteran 
with alcohol dependence and probable personality disorder, 
and the examiner questioned the veracity of the veteran's 
account of killing enemy soldiers and of directly observing 
the deaths of 11 friends.  Therefore, as the only PTSD 
diagnoses of record were based upon a history of unverified 
stressors, they are inadequate diagnoses.  See Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997); see also Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described].

The veteran has submitted literature about Howitzers and has 
argued that his MOS as a cannoneer constitutes combat with 
the enemy.  As explained in detail above, the General Counsel 
has provided guidance on the issue of whether a veteran is 
engaged in combat with the enemy.  The Board has considered 
all evidence for and against such a finding, and has 
determined that the record provides no support for the 
finding that the veteran engaged in combat.  The mere fact 
that the veteran served as a cannoneer cannot constitute a 
finding that the veteran engaged in combat when the record 
contains no ordinary indications of combat involvement.

The veteran's attorney has also argued that the veteran 
should be accorded the presumption of 38 U.S.C.A. § 1154(b).  
As detailed in the analysis above, this presumption is only 
afforded to combat veterans; therefore, it is inapplicable to 
the veteran.  The veteran's attorney has also claimed that 
the VA should obtain the records of a private physician and 
otherwise further assist the veteran.  Records from a private 
physician would not aid in the verification of the veteran's 
alleged stressors and the VA has fulfilled its obligation to 
assist the veteran in the verification of such stressors.

Finally, the veteran's attorney submitted a service personnel 
record that apparently shows that a truck from C/3/18 hit a 
mine on March 8, 1967.  The veteran alleged that he was 
present at the time.  The Board is unaware of the relevance 
of this evidence, as the veteran has never identified this 
incident as being an alleged stressor.  The veteran's 
attorney also recently submitted to the Board a copy of a 
Morning Report that apparently shows that the veteran was 
hospitalized in Japan.  He contends that this serves as 
evidence that the veteran was injured in combat.  The Board 
concurs that the veteran was hospitalized in Japan; however, 
as extensively discussed above, this does not establish that 
the veteran was wounded in combat.

Accordingly, based on the current record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Because the 
preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C.A. § 5107(b) concerning the resolution 
of doubt in a claimant's favor are inapplicable.


ORDER

Service connection for PTSD is denied.




		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

